Jenkins, P. J.
This case is controlled by the ruling of the Supreme Coort in Clark v. Ganson, 144 Ga. 544 (87 S. E. 670), wherein it was held that “ the mere filing in the office of the cleric of the superior court of a paper called an amendment, but without any allowance by the judge or order permitting it to be filed, does not amount to amending the petition.” No amendment to the petition having been “ made ” within the time allowed by the previous order of the judge, the judgment dismissing the petition and overruling the motion to reinstate must stand

Affirmed.

Stephens and Hill, JJ., concur.